Grant, J.
{after stating the facts). 1. The court instructed the jury that the building where the burglary was committed was a shop, within the meaning of the statute, which reads :
“Every person who shall break and enter, in the nighttime, any office, shop, * * * or factory, * * * with intent to commit * * * larceny, shall be punished,” etc. 3 Comp. Laws, § llSf?.
The instruction was clearly correct. The witnesses spoke of it as “the shop.” It was a shop within “the common and approved usage of the language” (1 Comp. Laws, § 50), and the court very properly told the jury that whether it was technically a shop, or technically a factory, was of no interest to them.
2. Error is alleged upon the ruling of the court in refusing to permit Quinn to answer this question: “I suppose when you took these taps and drills from the shop you intended to return them?” We can hardly understand why counsel should make this point, for the record *451shows that immediately thereafter the court reversed the ruling and permitted the witness to testify that he had no intention to deprive the company of the property and that he so told defendant. The court followed this by correctly instructing the jury on the question of the intent essential to prove the crime.
3. Defendant was present aiding and abetting the crime, and was therefore an accomplice. He was, under the statute of this State (3 Comp. Laws, § 11930), a principal. The statute has abrogated all distinctions between principals and accessories, and between principals in the first and second degrees. He who aids and abets is now a principal.
We find no error in the charge of the court.
The conviction is affirmed.
McAlvay, C. J., and Carpenter, Blair, and Moore, JJ., concurred.